Citation Nr: 1223626	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1963 and from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Phoenix, Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge regarding the above indicated issues at a travel Board hearing in June 2009.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in April 2010 when it was remanded for further development.  

This case was again before the Board in January 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012 and a copy of this opinion was sent to the appellant and his representative in April 2012.





FINDINGS OF FACT

1.  An April 2004 rating decision denied the appellant's claims of entitlement to service connection for a bilateral hearing loss and tinnitus.  The appellant was notified of his appellate rights, but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the last final denial in April 2004 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims.

3.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current bilateral hearing loss is due, in part, to service-related acoustic trauma. 

4.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current tinnitus is due, in part, to service-related acoustic trauma.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the April 2004 RO rating decision in connection with Veteran's request to reopen claims of service connection for a bilateral hearing loss and tinnitus is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

The Veteran's initial claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied by an RO rating decision dated in April 2004.  This rating decision indicates that the basis for the RO's denial was a lack of evidence of a bilateral hearing loss or tinnitus disorder having occurred in or been caused by service.  Although the Veteran filed a timely Notice of Disagreement and was issued a Statement of the Case, the Veteran did not perfect his appeal with a timely substantive appeal. 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the April 2004 RO rating decision became final because the Veteran did not perfect an appeal. 

The claim of entitlement to service connection for a bilateral shoulder disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in January 2006.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen this claim in January 2006.  Following the RO's denial in April 2004, additional evidence was associated with the claims file, including the opinion of a VA physician dated in March 2012 that indicates that the "environment in Vietnam more than likely (50% or greater changes) contributed to the hearing loss as the initial event that caused the continued deterioration of the cochlear hair cells to cause the SNHL and resultant tinnitus."  

The Board has carefully reviewed the newly submitted evidence.  The Board finds that the evidence is both new and material.

The Board finds that this evidence is new as it has not been previously considered. 

In regard to whether the evidence is material, the Board notes that in order to warrant service connection for bilateral hearing and tinnitus disorders the Veteran would have to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The new evidence that was obtained and submitted in regard to the Veteran's claim for bilateral hearing loss and tinnitus disorders includes a medical opinion associating the Veteran's hearing loss and tinnitus with his service.  As this evidence relates to an unestablished fact necessary to substantiate the claims, the Board finds that this evidence is also material. 

As such, the Board finds that the opinion of the VA physician, dated in March 2012, is both new and material and, therefore, the request to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  In January 2005, he asserted that he has had hearing problems since separation from service.

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  The September 1967 separation examination report did not indicate any hearing loss and on the accompanying medical history he denied having or having had ear, nose or throat trouble, running ears, and hearing loss.  

A private audiogram in July 2001 revealed that the Veteran had bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  A private audiogram in March 2009 revealed that the Veteran had bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

A March 2009 VA posttraumatic stress disorder (PTSD) examination report reflects complaints of flashbacks of service in Vietnam, to include routinely hearing incoming mortars and howitzer fire.  In addition, a May 2009 rating decision reflects the agency of original jurisdiction's (AOJ) determination establishing service connection for PTSD, noting combat exposure in Vietnam and verification of the Veteran's stressors, to include having come under major enemy attacks for months with a marked increase in the number and severity of mortar attacks during that time.  

The Veteran underwent a VA Compensation and Pension (C&P) examination in April 2009.  After examination the Veteran was diagnosed with mild to severe sensorineural hearing loss in the right ear and mild to moderately-severe sensorineural hearing loss above 500 Hertz in the left ear.  The examiner stated that since there were no hearing levels reported at separation and based on the Veteran's history of both in-service noise exposure and post-service noise exposure, it was not possible to determine the etiology of the Veteran's hearing loss disability or tinnitus without resorting to mere speculation.

At a hearing before the undersigned in June 2009 the Veteran reported that when he operated M-88 and M-578 vehicles in service he sat near the exhaust, which had limited or no muffling.  He reported that after returning from service he worked with heavy equipment temporarily and then with light farm equipment.  He indicated that the farm equipment was quite quiet and that many had cabs.  The Veteran stated that subsequent to that he worked as a commercial electrician and that he wore ear protection at that time.  The Veteran reported that his tinnitus began in service.

The Veteran was afforded a VA C&P examination in June 2010.  The examiner diagnosed the Veteran with bilateral mild to severe sensorineural hearing loss and subjective tinnitus.  In June 2010 a VA examiner again rendered the opinion that:

There is no documentation of ear/frequency specific hearing levels at time of RAD.  Therefore, based on the Veteran's reported history of significant noise exposure both during and after military service, it is not possible to determine if the etiology of the hearing loss or tinnitus is related to military noise exposure without resorting to speculation.

In March 2012, after consideration of the claims file and discussion of the prior VA C&P examination reports, the Veteran's medical history, reported noise exposure, and the factors affecting the development of hearing loss and tinnitus, a VA physician stated that:

There are no recent studies to investigate in a group of adults with hearing loss, how much hearing loss could be attributed to specific risk factors such as disease, noise, age, and genetics.  This is a complicated issue, because hearing loss has a multifactorial etiology that normally is not attributed to a single risk factor.  There is no definitive test to determine etiology of SNHL in any one patient especially noise induced hearing loss (NIHL).  Therefore, one can see when a decision is made speculative on a patient's history of noise exposures.

The physician rendered the opinion that:

[B]ased upon the patient's history of sustained noise level being occupational or combat related, my judgment is this environment in Vietnam more than likely (50% or greater changes) contributed to the hearing loss as the initial event that caused the continued deterioration of the cochlear hair cells to cause the SNHL and resultant tinnitus.

The Board finds that entitlement to service connection for bilateral hearing loss is warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  Upon examination at separation from service the Veteran was not noted to have any hearing loss.  Post service treatment records reveal that the Veteran has been diagnosed with bilateral hearing loss and audiometric testing reveals that the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran has competently and credibly reported that he was exposed to loud noise in service including noise from mortar and howitzer fire as well as from vehicles.  In addition, the Veteran has been noted to have been exposed to combat in service.  In March 2012 a VA physician rendered the opinion that the environment to which the Veteran was exposed in Vietnam more than likely contributed to the Veteran's hearing loss.  As the Veteran is currently diagnosed with a bilateral hearing loss disability and as this disability has been associated with the Veteran's exposure to loud noise in service, entitlement to service connection for bilateral hearing loss is granted.

The Board finds that entitlement to service connection for tinnitus is warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  Upon examination at separation from service, the Veteran was not noted to have any tinnitus.  Post service records reveal that the Veteran has been diagnosed with tinnitus.  The Veteran has competently and credibly reported that he was exposed to loud noise in service and that he has had tinnitus since service.  In addition, the Veteran has been noted to have been exposed to combat in service.  In March 2012 a VA physician rendered the opinion that the environment to which the Veteran was exposed in Vietnam more than likely contributed to the Veteran's tinnitus.  As the Veteran is currently diagnosed with tinnitus and as this disability has been associated with the Veteran's exposure to loud noise in service, entitlement to service connection for tinnitus is granted.


ORDER

The Veteran's previously denied claim for service connection for a bilateral hearing loss is reopened.

The Veteran's previously denied claim for service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


